 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FREDDIE LAMONT ROYAL,                             No. 2:20-CV-0218-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    ALEXANDER IEROKOMOS,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s complaint. See ECF No. 1.

19                  The Court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the Court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6                   This action proceeds on plaintiff s original complaint. See ECF No. 1. Plaintiff

 7   claims defendant, a doctor at San Joaquin General Hospital, was negligent in performing a

 8   surgical procedure on October 31, 2018. According to plaintiff, defendant’s alleged conduct

 9   violated his rights under the Eighth Amendment.

10                   The treatment a prisoner receives in prison and the conditions under which the

11   prisoner is confined are subject to scrutiny under the Eighth Amendment, which prohibits cruel

12   and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan,

13   511 U.S. 825, 832 (1994). The Eighth Amendment “. . . embodies broad and idealistic concepts

14   of dignity, civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102

15   (1976). Conditions of confinement may, however, be harsh and restrictive. See Rhodes v.

16   Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials must provide prisoners with

17   “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy,

18   801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates the Eighth Amendment only when

19   two requirements are met: (1) objectively, the official’s act or omission must be so serious such

20   that it results in the denial of the minimal civilized measure of life’s necessities; and (2)
21   subjectively, the prison official must have acted unnecessarily and wantonly for the purpose of

22   inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison

23   official must have a “sufficiently culpable mind.” See id.

24                   Deliberate indifference to a prisoner’s serious illness or injury, or risks of serious

25   injury or illness, gives rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 105;

26   see also Farmer, 511 U.S. at 837. This applies to physical as well as dental and mental health
27   needs. See Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982). An injury or illness is

28   sufficiently serious if the failure to treat a prisoner’s condition could result in further significant
                                                          2
 1   injury or the “. . . unnecessary and wanton infliction of pain.” McGuckin v. Smith, 974 F.2d

 2   1050, 1059 (9th Cir. 1992); see also Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir. 1994).

 3   Factors indicating seriousness are: (1) whether a reasonable doctor would think that the condition

 4   is worthy of comment; (2) whether the condition significantly impacts the prisoner’s daily

 5   activities; and (3) whether the condition is chronic and accompanied by substantial pain. See

 6   Lopez v. Smith, 203 F.3d 1122, 1131-32 (9th Cir. 2000) (en banc).

 7                  The requirement of deliberate indifference is less stringent in medical needs cases

 8   than in other Eighth Amendment contexts because the responsibility to provide inmates with

 9   medical care does not generally conflict with competing penological concerns. See McGuckin,

10   974 F.2d at 1060. Thus, deference need not be given to the judgment of prison officials as to

11   decisions concerning medical needs. See Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir.

12   1989). The complete denial of medical attention may constitute deliberate indifference. See

13   Toussaint v. McCarthy, 801 F.2d 1080, 1111 (9th Cir. 1986). Delay in providing medical

14   treatment, or interference with medical treatment, may also constitute deliberate indifference. See

15   Lopez, 203 F.3d at 1131. Where delay is alleged, however, the prisoner must also demonstrate

16   that the delay led to further injury. See McGuckin, 974 F.2d at 1060.

17                  Negligence in diagnosing or treating a medical condition does not, however, give

18   rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 106. Moreover, a

19   difference of opinion between the prisoner and medical providers concerning the appropriate

20   course of treatment does not give rise to an Eighth Amendment claim. See Jackson v. McIntosh,
21   90 F.3d 330, 332 (9th Cir. 1996).

22                  In this case, it appears that the only theory of liability alleged is negligence.

23   Therefore, the Court finds the complaint as currently plead fails to state a claim. To the extent

24   plaintiff may be able to allege additional facts to assert a theory of liability other than negligence,

25   plaintiff will be provided an opportunity to amend.

26   ///
27   ///

28   ///
                                                         3
 1                   Because it is possible that the deficiencies identified in this order may be cured by

 2   amending the complaint, plaintiff is entitled to leave to amend prior to dismissal of the entire

 3   action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is

 4   informed that, as a general rule, an amended complaint supersedes the original complaint. See

 5   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following dismissal with leave to

 6   amend, all claims alleged in the original complaint which are not alleged in the amended

 7   complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Therefore, if

 8   plaintiff amends the complaint, the court cannot refer to the prior pleading in order to make

 9   plaintiff's amended complaint complete. See Local Rule 220. An amended complaint must be

10   complete in itself without reference to any prior pleading. See id.

11                   If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

12   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

13   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

14   each named defendant is involved, and must set forth some affirmative link or connection

15   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

16   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

17                   Finally, plaintiff is warned that failure to file an amended complaint within the

18   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

19   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply

20   with Rule 8 may, in the court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).
21   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

22                   Accordingly, IT IS HEREBY ORDERED that:

23                   1.       Plaintiff’s complaint is dismissed with leave to amend; and

24                   2.       Plaintiff shall file a first amended complaint within 30 days of the date of

25   service of this order.

26   Dated: April 1, 2020
                                                             ____________________________________
27                                                           DENNIS M. COTA
28                                                           UNITED STATES MAGISTRATE JUDGE
                                                         4
